Title: From Benjamin Franklin to Thomas Cushing, 5 February 1771
From: Franklin, Benjamin
To: Cushing, Thomas


In 1770 Franklin, in a series of letters to American friends, began a commentary on various aspects of the imperial constitution. The letter below is part of this series. It discusses the current state of the American controversy and prospects for the future, and in the process touches incidentally, but in terms that would have startled an Englishman, on what the status of colonial agents should be—that of “public ministers” representing autonomous states. This was a logical development of the doctrine that the colonial legislatures were coequal with Parliament, but it was a far cry from the realities of 1771. Less than three weeks earlier Franklin had been told by the American Secretary that the Massachusetts House had no agent, and hence that he was legally nonexistent; and he must have known that the weight of law and precedent supported this view. Yet he seems to have been looking forward calmly to the day when he or his successor would be recognized as, in effect, the ambassador from Boston. Was this whistling in the dark? a play for time to keep his constituents quiet? an attempt to win over doubters among them by declaring himself as radical as they were? a hope for the immediate future, or a prescient glimpse of the Commonwealth to be? These are questions that an editor may legitimately raise, but not answer.
 Sir,
London, 5 February, 1771.
Since mine of December 24th, I have been honored by the letter from the Committee, dated December 17th, which, with yours of November 6th, now lies before me.
The doctrine of the right of Parliament to lay taxes on America is now almost generally given up here, and one seldom meets in conversation with any, who continue to assert it. But there are still many, who think that the dignity and honor of Parliament, and of the nation, are so much engaged, as that no formal renunciation of the claim is ever to be expected. We ought to be contented, they say, with a forbearance of any attempt hereafter to exercise such right; and this they would have us rely on as a certainty. Hints are also given, that the duties now subsisting may be gradually withdrawn, as soon as a regard to that dignity will permit it to be decently done, without subjecting government to the contempt of all Europe, as being compelled into measures by the refractoriness of the colonies. How far this may be depended on, no one can say. The presumption rather is, that if, by time, we become so accustomed to these, as to pay them without discontent, no minister will afterwards think of taking them off, but rather be encouraged to add others.
Perhaps there was never an instance of a colony so much and so long persecuted with vehement and malicious abuse, as ours has been, for near two years past, by its enemies here and those who reside in it. The design apparently was, by rendering us odious, as well as contemptible, to prevent all concern for us in the friends of liberty here, when the projects of oppressing us further, and depriving us of our rights by various violent measures, should be carried into execution. Of late, this abuse has abated; the sentiments of a majority of the ministers are, I think, become more favorable towards us; and I have reason to believe, that all those projects are now laid aside. The projectors themselves, too, are, I believe, somewhat diminished in their credit; and it appears not likely that any new schemes of the kind will be listened to, if fresh occasion is not administered from our side the water. It seems, however, too early yet to expect such an attention to our complaints, as would be necessary to obtain an immediate redress of our grievances. A little time is requisite; but no opportunity will be lost by your agents, of stating them where it may be of use, and inculcating the necessity of removing them, for the strength and safety of the empire. And I hope the colony Assemblies will show, by frequently repeated resolves, that they know their rights, and do not lose sight of them. Our growing importance will ere long compel an acknowledgment of them, and establish and secure them to our posterity.
In case of my leaving this country, which I may possibly do in the ensuing summer, I shall put into the hands of Dr. Lee all the papers relating to your affairs, which I have received from you, or from the son of your late agent, Mr. De Berdt. The present American secretary, Lord Hillsborough, has indeed objected to the Assembly’s appointment, and insists that no agent ought to be received or attended to, by government here, who is not appointed by an act of the General Court, to which the governor has given his assent. This doctrine, if he could establish it, would in a manner give to his Lordship the power of appointing, or at least negativing any choice of the House of Representatives and Council, since it would be easy for him to instruct the governor not to assent to the appointment of such and such men, who are obnoxious to him; so that, if the appointment is annual, every agent that valued his post must consider himself as holding it by the favor of his Lordship, and of course too much obliged to him to oppose his measures, however contrary to the interest of the province.
Of what use such agents would be, it is easy to judge; and, although I am assured, that, notwithstanding this fancy of his Lordship, any memorial, petition, or other address from, or in behalf of, the House of Representatives to the King in Council, or to either House of Parliament, would be received from your agent as usual, yet, on this occasion, I cannot but wish, that the public character of a colony agent was better understood and settled, as well as the political relation between the colonists and the mother country.
When they come to be considered in the light of distinct states, as I conceive they really are, possibly their agents may be treated with more respect, and considered more as public ministers. Under the present American administration, they are rather looked on with an evil eye, as obstructers of ministerial measures; and the Secretary would, I imagine, be well pleased to get rid of them, being, as he has sometimes intimated, of opinion that agents are unnecessary, for that, whatever is to be transacted between the assemblies of colonies and the government here, may be done through and by the governor’s letters, and more properly than by any agent whatever. In truth, your late nominations, particularly of Dr. Lee and myself, have not been at all agreeable to his Lordship.
I purpose, however, to draw up a memorial, stating our rights and grievances, and, in the name and behalf of the province, protesting particularly against the late innovations in respect to the military power obtruded on the civil, as well as the other infringements of the charter; and at a proper time, if Mr. Bollan on due consideration approves of it and will join me in it, to present it to his Majesty in Council. Whether speedy redress is or is not the consequence, I imagine it may be of good use to keep alive our claims, and show, that we have not given up the contested points, though we take no violent measures to obtain them.
A notion has been much inculcated here by our enemies, that any farther concession on the part of Great Britain would only serve to increase our demands. I have constantly given it as my opinion, that, if the colonies were restored to the state they were in before the Stamp Act, they would be satisfied, and contend no further. As in this I have been supposed not to know, or not to speak the sentiments of the Americans, I am glad to find the same so fully expressed in the Committee’s letter. It was certainly, as I have often urged, bad policy, when they attempted to heal our differences by repealing part of the duties only; as it is bad surgery to leave splinters in a wound, which must prevent its healing, or in time occasion it to open afresh.
There is no doubt of the intention to make governors and some other officers independent of the people for their support, and that this purpose will be persisted in, if the American revenue is found sufficient to defray the salaries. Many think this so necessary a measure, that, even if there were no such revenue, the money should issue out of the treasury here. But this, I apprehend, would hardly be the case, there being so many demands at home; and the salaries of so many officers in so many colonies would amount to such an immense sum, that probably the burden would be found too great, and the providing for the expense of their own governments to be left to the colonies themselves.
I shall watch every thing that may be moved to the detriment of the province, and use my best endeavours for its service.
No public notice has yet been taken of the inflammatory paper mentioned by the Committee, as stuck up in Boston; and I think the indiscretion of individuals is not now so likely, as it has been of late, to make general impressions to our disadvantage. With the greatest respect, &c.
B. Franklin.
